Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9, 16, 23 – 24, and 28 – 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding these rejections, the Examiner notes that a similar position was expressed in the Written Opinion of the ISA for analogous claim language appearing in the PCT filing (see pages 4 – 5).
	Regarding claim 1, said claim recites a unit that “rolls back a  first process to a second process”. It is unclear how a process can be “rolled back” to another process. One of ordinary skill in the art would understand that a rollback changes the state of a system (or process) to an earlier state. It is unclear what Applicant intends to claim by the apparent recitation of rolling back from one process to another process.	Further regarding claim 1, said claim recites one process taking over one or more Regarding claim 2, said claim further limits the subject matter of claim 1, and fails to clarify this issues noted above. Said claim additional recites the “use” of a “network state”. It is unclear what functionality Applicant intends to encompass with this language.
	Regarding claim 3, said claim recites the action to “update probabilistically” of a “network state”. It is unclear what “update probabilistically” is intended to encompass.
	Regarding claim 4, said claim further limits the subject matter of claim 1, and fails to clarify this issues noted above.	Regarding claim 5, it is unclear how the claimed first process can complete processing of the event (as recited in lines 8 – 9 of claim 5) if the events are stored in the buffer (rather than acquired by the first process; see lines 5 – 7 of claim 5). The relationship between the claimed “events” and “network states” is also unclear and indefinite. 
	Regarding claim 6, said claim further limits the subject matter of claims 1 and 5, and fails to clarify this issues noted above.	
	Regarding claim 7, lines 3 – 4 recites “all of one or more packets that are received during when the first process is processing the event and that are to be dispatched to the first process”. This language appears to be non-standard English and is unclear and indefinite. Lines 7 – 8 of claim 7 further recites event processing; as in claim 5, it is unclear how the event process is completed if the packets are buffered in the manner recited in lines 2 – 3 of claim 7.
	Regarding claim 8, said claim further limits the subject matter of claim 1, and fails to clarify this issues noted above.
	Regarding claims 9, 16, 28 and 32, said claims recite language comparable to that of claim 1, and thus suffer similar decencies.	Regarding claims 30 and 34, said claims recite language comparable to that of claim 3, and thus suffer similar decencies.	Claims 1 – 9, 16, and 24 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim limitations	 	“rollback control unit that rolls back” and		“network state control unit that controls”	have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because said limitations use the non-structural term “unit” coupled with functional language “rolls” or “controls”, without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claim 1 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Though Fig. 15 of Applicant’s specification illustrate the claimed units, Applicant is reminded that if a claim function is a specific function to be performed by a special purpose must be more than a mere reference to a general purpose computer, microprocessor, specialized computer, or an unidentified component of a computer system, software, logic, code or black box element.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph (e.g., by incorporating sufficient structure into the claim language to achieve the claimed functionality), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	Regarding claims 2, 3, and 4, said claims suffers from issues corresponding to those of claim 1, further limiting the “control unit” while failing to clarify the issues noted above. 	Regarding claim 5, said claim suffers from issues corresponding to those of claim 1, while also reciting “a timing control unit configured to control”.
	Regarding claim 8, said claims suffers from issues corresponding to those of claim 1, further limiting the “rollback control unit” while failing to clarify the issues noted above.
	Regarding claim 9, said claims suffers from issues corresponding to those of claim 1, further limiting the “rollback control unit” while failing to clarify the issues noted above.
	Regarding claim 16, said claims suffers from issues corresponding to those of claim 1, further limiting the “rollback control unit” and “network state control unit” while failing to clarify the issues noted above. A “storage unit that stores” is also recited.
	Regarding claim 24, said claims suffers from issues corresponding to those of claim 1, via the recitations of a “rollback control unit that rolls back” and “storage unit to store” and a “network state control unit that controls”.
	In order to perform a complete examination, the claims have been interpreted broadly. Applicant’s specification (while not read into the claims) discusses operations in a software defined networking (SDN) environment, and the claims have been interpreted accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, 16, 23, 24, 28, 29, 31, 32, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US-20160057052-A1) in view of  Rajagopalan (Rajagopalan, S., Williams, D., & Jamjoom, H. Pico replication: a high availability framework for middleboxes. Proceedings of the 4th annual Symposium on Cloud Computing. pp. 1 - 15. (Year: 2013)).
	Regarding claim 1, Zhang shows a communication apparatus comprising:	a rollback control unit that rolls back a first process to a second process ([35,37] discussing use of a checkpoint to rollback a network state via reallocation of workloads/configuration of network elements); and	a storage unit to store one or more network states shared by the first process and the second process ([32] discussing a “collection of forwarding tables” for a collection of “network elements”), the second process enabled to take over one or more network states from the first process ([37] discussing where a first network configuration is rolled back to a checkpointed second network configuration) wherein	the rollback control unit (the SDN controller discussed in [32,28]) includes	a network state control unit that controls to provide delayed updating of at least one of the one or more network states ([58] disclosing to “freeze forwarding table(s) momentarily”).	Zhang does not show where the delayed updating is of the taken over network states  delayed updating of at least one of the one or more network states taken over by the second process (pg. 2, left column, pgs. 4 – 5 Section 3 and pg. 6, right column showing once “flow state is copied elsewhere, the appropriate output buffer is released”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network rollback procedure of Zhang with the data buffering of Rajagopalan in order to ensure no data is lost (where being internally processed or being received from external devices) while the rollback is being performed. 	Regarding claim 2, Zhang in view of Rajagopalan further show wherein the network state control unit performs control such that updating of the network state taken over by the second process, is delayed to a timing (Rajagopalan, discussing “halting input”, pg. 6, Section 3.3) before the second process uses the network state (Rajagopalan, when the buffer is released after the flow state is copied to the replicated/failover location, pg. 6, Section 3.3 and pg. 6, right column, see “Input Buffering”).
Regarding claim 4, Zhang in view of Rajagopalan further show wherein the network state control unit controls to update at least one of the one or more network states taken over by the second process, when the second process is idle (Zhang, [58] discussing when a checkpoint is made (and updates are performed) when a process is “not busy”; also Rajagopalan, pg. 5, under “Flow-State Transactions” discussing there be no copy of flow state “for flows that are in the middle of a transaction”).
Regarding claim 9, Zhang in view of Rajagopalan further show where the communication apparatus acts as a controller apparatus that controls one or more switches, each adapted to perform a flow-based packet forwarding (Zhang, [34,41]), wherein
the rollback control unit rolls back a first controller process to a second controller process (Zhang, [35,37]); and 	the storage unit stores one or more network states shared by the first controller process and the second controller process (Zhang, [32]); wherein	the network state control unit controls to provide delayed updating of at least one of the one or more network states taken over by the second controller process (Rajagopalan, pg. 6 Section 3.2, see “Input Buffering” discussing a “suspend operation”). 
Regarding claim 16, Zhang in view of Rajagopalan further show wherein the communication apparatus operates as a switch apparatus adapted for a flow-based packet forwarding (Zhang, [34,41]), wherein 	the rollback control unit rolls back a first switch process to a second switch process (Zhang, [35,37]); and	the storage unit stores one or more network states shared by the first switch process and the second switch process, the second switch process enabled to take over one or more network states from the first switch process (Zhang, [32]), wherein	the network state control until controls to provide delayed updating of at least one of the one or more network states taken over by the second switch process (Rajagopalan, pg. 6 Section 3.2, see “Input Buffering” discussing a “suspend operation”).
Regarding claim 23, Zhang in view of Rajagopalan further show a communication system comprising:	one or more switches, each adapted for a flow-based packet forwarding (Zhang, [34,41]); and 	the communication apparatus as set forth in claim 9, operating as the controller apparatus (Zhang, [34,41]).
	Regarding claim 24, Zhang in view of Rajagopalan further show the communication system according to claim 23, wherein the switch includes	a rollback control unit that rolls back a first switch process to a second switch process (Zhang, [34,41]); and	a storage unit to store one or more network states shared by the first switch process and the second switch process, the second switch process enabled to take over or more network states from the first switch process (Zhang, [32]), wherein	the rollback control unit includes a network state control unit (Zhang, [58] disclosing to “freeze forwarding table(s) momentarily”) to provide delayed updating of at least one of the one or more network states taken over by the second switch process (Rajagopalan, pg. 6 Section 3.2, see “Input Buffering” discussing a “suspend operation”). 
	Regarding claim 28, Zhang shows a computer-implemented rollback method comprising:	rolling back a first process to a second process (Zhang, [34,41]); 	the first process and the second process sharing states stored in a storage unit, the second process being enabled to take over one or more network states stored in the storage 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network rollback procedure of Zhang with the data buffering of Rajagopalan in order to ensure no data is lost (where being internally processed or being received from external devices) while the rollback is being performed.
	Regarding claim 29, Zhang in view of Rajagopalan further show the rollback method according to claim 28, comprising: delaying updating of the network state taken over by the second process, to a timing before the second process uses the network state (Rajagopalan, pg. 6 Section 3.2, see “Input Buffering” discussing a “suspend operation”).
	Regarding claim 31, Zhang in view of Rajagopalan further show the rollback method according to claim 28, comprising updating at least one of the one or more network states taken over by the second process, when the second process is idle (Rajagopalan, pg. 6 Section 3.2, see “Input Buffering” discussing a “suspend operation” and release of the “output buffer”).	
	Regarding claim 32, Zhang shows a non-transitory computer readable medium storing a program causing a computer to execute processing, the processing comprising:	rolling back a first process to a second process (Zhang, [34,41]); 	the first process and the second process sharing states stored in a storage unit, the 
	Regarding claim 33, Zhang in view of Rajagopalan further show wherein the processing comprises: delaying updating of the network state taken over by the second process, to a timing before the second process uses the network state (Rajagopalan, when the buffer is released after the flow state is copied to the replicated/failover location, pg. 6, Section 3.3 and pg. 6, right column, see “Input Buffering”).
	Regarding claim 35, Zhang in view of Rajagopalan further show wherein the processing comprises: updating at least one of the one or more network states taken over by the second process, when the second process is idle (Rajagopalan, pg. 6 Section 3.2, see “Input Buffering” discussing a “suspend operation”).

Claims 3, 30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Rajagopalan as applied to claim 1 above, further in view of Katta (Katta, N., Zhang, H., Freedman, M., & Rexford, J. Ravana: controller fault-tolerance in software-defined networking. Proceedings of the 1st ACM SIGCOMM Symposium on Software Defined Networking Research. pp. 1-12 (Year: 2015)).
	Regarding claim 3, Zhang in view of Rajagopalan show claim 1.	Zhang in view of Rajagopalan does not show wherein the network state control unit controls to update probabilistically at least one of the one or more network states taken over by the second process.	Katta shows wherein the network state control unit controls to update probabilistically at least one of the one or more network states taken over by the second process (pg. 5 Sections 3 and 3.2, showing guaranteed message/event processing during rollback operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network maintenance teachings of Zhang in view of Rajagopalan with those of Katta in order to guarantee consistent network state, improving messaging reliability.	Regarding claims 30 and 34, the limitations of said claims are addressed in the analysis of claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Rajagopalan as applied to claim 1 above, further in view of Tian (US-20170300347-A1).
	Regarding claim 5, Zhang in view of Rajagopalan shows claim 1, further comprising:	a buffer (Rajagopalan, pg. 7, Section 4.2); and 	a timing control unit configured to control timing of rollback (Rajagopalan, pg. 5, right column, see “Flow-State Transactions” showing tracking packet processing to determine when  stopping event buffering ([4], suggesting intermittent buffering).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network management and rollback teachings of Zhang in view of Rajagopalan with the intermittent buffering suggested by Tian in order to better ensure consistent network latency by limiting the amount of time traffic is buffered (Tian, [4], noting that always buffering data can increase latency).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Rajagopalan and Tian as applied to claim 5 above, further in view of Balakrishnan (US-20070006293-A1).
	Regarding claim 6, Zhang in view of Rajagopalan and Tian show claim 5.	Zhang in view of Rajagopalan and Tian do not show a dispatcher that dispatches a signal received to an associated process, based on a dispatch rule that defines association between a matching condition and a target process to which a received signal corresponding to the matching condition is to be dispatched.	Balakrishnan shows a dispatcher that dispatches a signal received to an associated process, based on a dispatch rule that defines association between a matching condition and a target process to which a received signal corresponding to the matching condition is to be dispatched ([45]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network management of Zhang in view of Rajagopalan and Tian with the dispatcher rule application of Balakrishnan in order to follow traditional mechanisms for implementing flow-based routing, a network routing technique common across the disclosures of Zhang, Rajagopalan, and Tian.
Regarding claim 7, Zhang in view of Rajagopalan, Tian, and Balakrishnan further show wherein, in the event buffering, the rollback control unit controls to cause the dispatcher to provide to the buffer, all of one or more packets that are received during when the first process is processing the event and that are to be dispatched to the first process, the one or more packets corresponding to the one or more events, the buffer storing the one or more packets .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Rajagopalan as applied to claim 1 above, further in view of Shi (Shi, Bin et al. “Mercurial: A Traffic-Saving Roll Back System for Virtual Machine Cluster.” 2014 IEEE/ACM 7th International Conference on Utility and Cloud Computing: pp. 877-882. (Year: 2014)).
	Regarding claim 8, Zhang in view of Rajagopalan show claim 1.	Zhang in view of Rajagopalan and Tian do not show wherein the first and second show wherein the first and second
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network management techniques of Zhang in view of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes:	Chandrasekaran (Chandrasekaran, B., Tschaen, B., & Benson, T.A.. Isolating and Tolerating SDN Application Failures with LegoSDN. Proceedings of the Symposium on SDN Research. pp. 1 - 12. March (Year: 2016)), providing further disclosure related to isolated network execution environments (pg. 2, left column discussing “VM sandboxing”) as well as state recovery techniques for SDN enviornments (Sections 2.2 – 2.3 and 4.1 – 4.2, discussing snapshots and rollbacks).
Lussier (US-20070174484-A1), providing additional discussion regarding the use of traffic buffering in network management failover/recovery operations ([15]).




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686.  The examiner can normally be reached on Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442